UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 0.40% (Cost $1,976,575) Regional Banks 0.40% CBG Florida REIT Corp. (S) 7.11% 05/29/49 CCC 2,100 378,279 Webster Capital Trust IV (P) 7.65 06/15/37 BB+ 1,725 709,110 Issuer Shares Value Common stocks 88.90% (Cost $341,133,023) Asset Management & Custody Banks 7.54% Bank of New York Mellon Corp. 426,946 10,989,590 Northern Trust Corp. 78,712 4,527,514 State Street Corp. 222,348 5,174,038 Diversified Banks 6.82% Comerica, Inc. 248,691 4,143,192 U.S. Bancorp 538,204 7,986,947 Wells Fargo & Co. 348,515 6,586,934 Diversified Financial Services 5.07% Bank of America Corp. 790,188 5,199,437 Citigroup, Inc. 166,286 590,315 JPMorgan Chase & Co. 318,099 8,114,706 Regional Banks 56.06% Avenue Bank (B) 300,000 930,000 Bank of Marin Bancorp 14,868 295,724 Bank of the Ozarks, Inc. 72,064 1,635,132 BB&T Corp. 299,215 5,921,465 Beverly National Corp. 97,500 1,369,875 Boston Private Financial Holdings, Inc. 163,143 768,404 Bridge Capital Holdings 150,564 775,405 Camden National Corp. 89,218 2,078,779 Capital City Bank Group, Inc. 60,743 973,103 City Holding Co. 41,459 1,065,911 CoBiz Financial, Inc. 294,268 1,397,773 Cullen/Frost Bankers, Inc. 301,389 13,191,796 DNB Financial Corp. 78,515 404,352 Eastern Virginia Bankshares, Inc. 100,000 983,000 ECB Bancorp, Inc. 27,504 438,689 F.N.B. Corp. 527,981 4,176,330 Fifth Third Bancorp 336,089 803,253 First Bancorp, Inc. 146,499 2,333,729 First Horizon National Corp. 146,988 1,399,326 First Midwest Bancorp, Inc. 19,790 197,900 Hancock Holding Co. 232,176 6,354,657 Harleysville National Corp. 151,897 1,414,161 Heritage Financial Corp. 92,940 1,136,656 Heritage Oaks Bancorp 19,950 99,750 Huntington Bancshares, Inc. 577,809 1,664,090 IBERIABANK Corp. 96,772 4,102,165 International Bancshares Corp. 166,029 3,025,048 Investors Bancorp, Inc. (I) 45,534 486,303 KeyCorp 536,780 3,907,758 Page 1 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Regional Banks (continued) Lakeland Financial Corp. 144,802 $2,982,921 M&T Bank Corp. 219,416 8,537,477 MB Financial, Inc. 156,100 2,550,674 Northrim Bancorp, Inc. 77,232 776,954 Pacific Continental Corp. 242,191 2,810,020 Pinnacle Financial Partners, Inc. (I) 50,917 1,203,169 PNC Financial Services Group, Inc. 305,689 9,941,006 Prosperity Bancshares, Inc. 316,300 8,555,915 S&T Bancorp, Inc. 154,700 3,934,021 S.Y. Bancorp, Inc. 28,933 659,094 SCBT Financial Corp. 110,389 2,965,049 Signature Bank (I) 354,832 9,115,634 Smithtown Bancorp, Inc. 49,500 682,110 Southcoast Financial Corp. 64,413 196,460 Sterling Bancshares, Inc. 303,988 1,690,173 SunTrust Banks, Inc. 188,771 2,314,332 SVB Financial Group (I) 338,489 7,030,416 Synovus Financial Corp. 517,302 2,048,516 TCF Financial Corp. 393,166 4,871,327 Texas Capital Bancshares, Inc. (I) 282,880 3,193,715 Univest Corp. 168,906 3,867,947 Valley National Bancorp 110,530 1,439,101 Washington Trust Bancorp, Inc. 198,110 3,241,080 WestAmerica Bancorp 30,499 1,303,222 Zions Bancorp 309,276 4,614,398 Thrifts & Mortgage Finance 13.41% Abington Bancorp, Inc. 133,448 940,808 Beneficial Mutual Bancorp, Inc. (I) 7,497 71,821 Benjamin Franklin Bancorp, Inc. 39,776 430,376 Berkshire Hills Bancorp, Inc. 348,903 8,206,199 Danvers Bancorp, Inc. 18,389 231,518 Dime Community Bancshares, Inc. 138,688 1,393,815 ESSA Bancorp, Inc. 86,295 1,151,175 Flushing Financial Corp. 137,059 1,085,507 Hingham Institution for Savings 80,000 2,008,000 Hudson City Bancorp, Inc. 292,810 3,396,596 LSB Corp. 65,000 509,600 Northwest Bancorp, Inc. 97,108 1,802,325 Parkvale Financial Corp. 17,600 215,952 People's United Financial, Inc. 733,167 11,994,612 United Financial Bancorp, Inc. 140,000 1,919,400 WSFS Financial Corp. 56,374 1,454,449 Credit Issuer, description rating (A) Shares Value Preferred Stocks 1.58% (Cost $5,165,160) Diversified Banks 0.14% Wells Fargo & Co., 8.00% A+ 21,487 391,063 Page 2 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Credit Issuer, description rating (A) Shares Value Diversified Financial Services 1.25% Bank of America Corp., 8.20% A- 31,891 450,620 Bank of America Corp., 8.625% A- 100,540 1,385,441 Citigroup, Inc., 8.50%, Depositary Shares, Ser F BB 178,653 1,582,866 Regional Banks 0.19% Fifth Third Capital Trust V, 7.25% BBB 17,781 215,150 Fifth Third Capital Trust VI, 7.25% BBB 17,781 215,506 Fifth Third Capital Trust VII, 8.875% BBB 6,039 85,029 Issuer, description Shares Value Convertible preferred stocks 0.50% (Cost $4,002,250) Regional Banks 0.50% South Financial Group, Inc., 10.00% BB 2,638 765,020 South Financial Group, Inc., 10.00% BB 793 229,970 Webster Financial Corp., 8.50% BB+ 1,000 381,250 Par value Issuer, description, maturity date Value Capital Preferred Securities 0.00% (Cost $5,733,189) Diversified Financial Services 0.00% Preferred Term Securities XXV, Ltd., Zero Coupon, 6-22-37 3,000 300 Preferred Term Securities XXVII, Ltd., Zero Coupon, 3-22-38 3,000 300 Interest Maturity Par value Issuer, description rate date Value Short-term investments 7.79% (Cost $21,399,852) Certificates of Deposit 0.02% Country Bank for Savings 2.960% 08/31/10 $2 1,785 First Bank Richmond 3.690 12/05/10 17 17,016 First Bank System, Inc. 2.862 05/01/09 4 4,455 First Federal Savings Bank of Louisiana 2.980 12/07/09 3 2,847 Framingham Cooperative Bank 4.500 09/10/09 3 3,401 Home Bank 4.150 12/04/10 16 16,275 Hudson Savings Bank 4.800 04/20/09 2 1,785 Machias Savings Bank 3.540 05/24/09 2 1,672 Midstate Federal Savings and Loan 3.200 05/27/09 2 1,811 Milford Bank 3.400 05/27/09 2 1,666 Milford Federal Savings and Loan Assn. 3.150 02/28/10 2 1,836 Mount McKinley Savings Bank 4.030 12/03/09 2 1,564 Mt. Washington Bank 3.040 05/31/09 2 1,881 Natick Savings Bank 1.580 08/31/09 2 1,832 Newburyport Bank 2.750 10/21/10 2 1,904 Newtown Savings Bank 3.750 05/30/09 2 1,674 OBA Federal Savings and Loan 4.600 06/15/09 1 1,145 Plymouth Savings Bank 3.590 04/21/09 2 1,730 Randolph Savings Bank 4.000 09/13/09 2 1,714 Salem Five Bank 1.490 12/17/09 2 1,694 Sunshine Federal Savings and Loan Assn. 5.000 05/10/09 2 1,692 Page 3 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Par value Issuer, description rate date Value U.S. Government Agency 7.77% U.S. Treasury Bill Zero 06/11/09 8,345 8,337,289 U.S. Treasury Bill Zero 06/25/09 13,000 12,985,596 Total investments (Cost $379,410,049) 99.17% Other assets and liabilities, net 0.83% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $930,000 or 0.340% of the Fund's net assets as of January 31, 2009. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $379,431,625. Net unrealized depreciation aggregated $107,267,366, of which $19,919,702 related to appreciated investment securities and $127,187,068 related to depreciated investment securities. Page 4 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee, in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors, including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 5 The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $245,478,551 - Level 2  Other Significant Observable Inputs 24,760,418 - Level 3  Significant Unobservable Inputs 1,925,290 - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of October 31, 2008 $8,745,400 - Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation (3,270,510) - (depreciation) Net purchases (sales) - - Transfers in and/or out of Level 3 (3,549,600) - Balance as of January 31, 2009 - Risk and uncertainties Small and medium size company risk Stocks of small and medium-size companies tend to be more volatile than those of large companies, and may underperform stocks of large companies. Small and medium-size companies may have limited product lines or markets, less access to financial resources or less operating experience, or may depend on a few key employees. Given this, small and medium-size stocks may be thinly traded, leading to additional liquidity risk due to the inability to trade in large volume. Sector risk  financial industry Fund performance will be closely tied to a single sector of the economy, which may underperform other sectors over any given period of time. Financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bank and Thrift Opportunity Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 20, 2009
